UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21910 Claymore Exchange-Traded Fund Trust 2 (Exact name of registrant as specified in charter) 227 West Monroe Street, Chicago, IL 60606 (Address of principal executive offices) (Zip code) Amy J. Lee 227 West Monroe Street, Chicago, IL 60606 (Name and address of agent for service) Registrant’s telephone number, including area code:(312) 827-0100 Date of fiscal year end: May 31 Date of reporting period: December 1, 2014 to February 28, 2015 Item 1.Schedule of Investments. Attached hereto. Guggenheim Canadian Energy Income ETF SCHEDULE OF INVESTMENTS (Unaudited) February 28, 2015 Shares Value COMMON STOCKS† - 99.7% Canada - 99.7% Crescent Point Energy Corp.1 $ Talisman Energy, Inc. Suncor Energy, Inc.1 Husky Energy, Inc.1 Inter Pipeline Ltd.1 Canadian Natural Resources Ltd. TransCanada Corp. Enbridge, Inc. Pembina Pipeline Corp.1 Cenovus Energy, Inc. ARC Resources Ltd.1 Keyera Corp. Vermilion Energy, Inc.1 AltaGas Ltd. Canadian Oil Sands Ltd. Peyto Exploration & Development Corp.1 Veresen, Inc.1 PrairieSky Royalty Ltd.1 Whitecap Resources, Inc.1 Baytex Energy Corp.1 Gibson Energy, Inc. Enerplus Corp.1 Precision Drilling Corp.1 Enbridge Income Fund Holdings, Inc. Pengrowth Energy Corp.1 Mullen Group Ltd.1 Parkland Fuel Corp.1 Bonavista Energy Corp.1 Shares Value COMMON STOCKS† - 99.7% (continued) Canada - 99.7% (continued) Penn West Petroleum Ltd.1 $ Enerflex Ltd. Pason Systems, Inc. Ensign Energy Services, Inc. Bonterra Energy Corp.1 Canadian Energy Services & Technology Corp.1 Freehold Royalties Ltd.1 Pacific Rubiales Energy Corp. Surge Energy, Inc.1 Trican Well Service Ltd. Calfrac Well Services Ltd. Trinidad Drilling Ltd. TORC Oil & Gas Ltd.1 Trilogy Energy Corp. Canyon Services Group, Inc. TransGlobe Energy Corp. Lightstream Resources Ltd.1 Savanna Energy Services Corp. Total Canada Total Common Stocks (Cost $54,593,702) 43,039,042 Shares SECURITIES LENDING COLLATERAL†,2 - 35.1% BNY Mellon Separately Managed Cash Collateral Account, 0.0738% Total Securities Lending Collateral (Cost $15,168,040) Total Investments - 134.8% (Cost $69,761,742) $ Other Assets & Liabilities, net - (34.8)% Total Net Assets - 100.0% $ Other Information (unaudited) † Value determined based on Level 1 inputs — See Note 2. 1 All or portion of this security is on loan at February 28, 2015 — See Note 4. 2 Securities lending collateral — See Note 4. Guggenheim China Real Estate ETF SCHEDULE OF INVESTMENTS (Unaudited) February 28, 2015 Shares Value COMMON STOCKS† - 99.7% Real Estate - 79.9% Real Estate Oper/Develop - 79.0% Cheung Kong Holdings Ltd. $ Hongkong Land Holdings Ltd. Sun Hung Kai Properties Ltd. China Overseas Land & Investment Ltd. Sino Land Company Ltd.1 Henderson Land Development Company Ltd. Hang Lung Properties Ltd. China Resources Land Ltd. New World Development Company Ltd. Wheelock & Company Ltd. Hang Lung Group Ltd. Swire Properties Ltd. Hysan Development Company Ltd. — ClassA China Vanke Company Ltd. — ClassH*,1 Country Garden Holdings Company Ltd. Shimao Property Holdings Ltd. Hopewell Holdings Ltd. Sino-Ocean Land Holdings Ltd. Kerry Properties Ltd. Evergrande Real Estate Group Ltd.1 Sunac China Holdings Ltd. Longfor Properties Company Ltd. New World China Land Ltd. Chinese Estates Holdings Ltd. SOHO China Ltd. Yuexiu Property Company Ltd. Guangzhou R&F Properties Company Ltd. — ClassH Poly Property Group Company Ltd. Agile Property Holdings Ltd. China South City Holdings Ltd. Great Eagle Holdings Ltd. KWG Property Holding Ltd. Shui On Land Ltd. Renhe Commercial Holdings Company Ltd.1 Greentown China Holdings Ltd.1 Shenzhen Investment Ltd. K Wah International Holdings Ltd. Hopson Development Holdings Ltd.* Tian An China Investment Company Ltd. Kaisa Group Holdings Ltd.1 Shares Value COMMON STOCKS† - 99.7% (continued) Real Estate - 79.9% (continued) Real Estate Oper/Develop - 79.0% (continued) China Overseas Grand Oceans Group Ltd.1 $ Yanlord Land Group Ltd.* Glorious Property Holdings Ltd.*,†† Total Real Estate Oper/Develop Real Estate Management/Services - 0.9% Franshion Properties China Ltd. E-House China Holdings Ltd. ADR Total Real Estate Management/Services Total Real Estate Holding Companies-Diversified - 12.7% Diversified Operations - 12.7% Swire Pacific Ltd. — ClassA Wharf Holdings Ltd. Swire Pacific Ltd. — ClassB Carnival Group International Holdings Ltd. Goldin Properties Holdings Ltd. Total Diversified Operations Total Holding Companies-Diversified REITS - 7.1% REITS-Shopping Centers - 5.8% Link REIT Fortune Real Estate Investment Trust Total REITS-Shopping Centers REITS-Diversified - 0.9% Champion REIT REITS-Office Property - 0.4% Yuexiu Real Estate Investment Trust Total REITS Internet - 0.0%** E-Commerce/Services - 0.0%** Leju Holdings Ltd. ADR*,1 Total Common Stocks (Cost $36,654,979) Shares Value SECURITIES LENDING COLLATERAL†,2 - 7.6% BNY Mellon Separately Managed Cash Collateral Account, 0.0737% Total Securities Lending Collateral (Cost $2,643,148) Total Investments - 107.3% (Cost $39,298,127) $ Other Assets & Liabilities, net - (7.3)% Total Net Assets - 100.0% $ * Non-income producing security. ** Less than 0.1%. † Value determined based on Level 1 inputs, unless otherwise noted– See Note 2. †† Value determined based on Level 2 inputs – See Note 2. 1 All or portion of this security is on loan at February 28, 2015 – See Note 4. 2 Securities lending collateral – See Note 4. ADR American Depositary Receipt REIT Real Estate Investment Trust Guggenheim China Small Cap ETF SCHEDULE OF INVESTMENTS (Unaudited) February 28, 2015 Shares Value COMMON STOCKS† - 100.0% Industrial - 19.1% Shanghai Electric Group Company Ltd. — ClassH $ AviChina Industry & Technology Company Ltd. — ClassH Beijing Capital International Airport Company Ltd. — ClassH Haitian International Holdings Ltd. China COSCO Holdings Company Ltd. — ClassH1 China Shipping Container Lines Company Ltd. — ClassH* China Shanshui Cement Group Ltd.1 China International Marine Containers Group Co. Ltd. — ClassH Sunny Optical Technology Group Company Ltd. Lee & Man Paper Manufacturing Ltd.1 Sinotrans Ltd. — ClassH China Resources Cement Holdings Ltd. BBMG Corp. — ClassH Tech Pro Technology Development Ltd.*,1 Zoomlion Heavy Industry Science and Technology Company Ltd. — ClassH1 China Shipping Development Co. Ltd. — ClassH*,1 Metallurgical Corporation of China Ltd. — ClassH Guangshen Railway Company Ltd. — ClassH China Machinery Engineering Corp. — ClassH China High Speed Transmission Equipment Group Co. Ltd. Dongfang Electric Corporation Ltd. — ClassH1 SITC International Holdings Company Ltd. China Zhongwang Holdings Ltd.1 Xinjiang Goldwind Science & Technology Company Ltd. — ClassH China Singyes Solar Technologies Holdings Ltd.1 CT Environmental Group Ltd. China Lesso Group Holdings Ltd. Hi Sun Technology China Ltd.*,1 China Rongsheng Heavy Industries Group Holdings Ltd.*,1 Shares Value COMMON STOCKS† - 100.0% (continued) Industrial - 19.1% (continued) Harbin Electric Company Ltd. — ClassH $ Kingboard Laminates Holdings Ltd. Wasion Group Holdings Ltd. Kangda International Environmental Company Ltd.*,2 Lonking Holdings Ltd. China Water Affairs Group Ltd. SIIC Environment Holdings Ltd. Tianjin Port Development Holdings Ltd. West China Cement Ltd. AVIC International Holding HK Ltd.* Boer Power Holdings Ltd. Ozner Water International Holding Ltd.*,††,1,2 China National Materials Company Ltd. — ClassH First Tractor Company Ltd. — ClassH1 Dongjiang Environmental Company Ltd. — ClassH Sinotrans Shipping Ltd. Chaowei Power Holdings Ltd.1 Yingli Green Energy Holding Company Ltd. ADR*,1 EVA Precision Industrial Holdings Ltd. Honghua Group Ltd.1 China Aerospace International Holdings Ltd. Greatview Aseptic Packaging Company Ltd. SOCAM Development Ltd.* Asia Cement China Holdings Corp. CPMC Holdings Ltd. Tianneng Power International Ltd. Guodian Technology & Environment Group Co. Ltd. — ClassH Sany Heavy Equipment International Holdings Company Ltd.* Yuanda China Holdings Ltd. NVC Lighting Holding Ltd.††† – Total Industrial Financial - 17.5% China Everbright Ltd. Sunac China Holdings Ltd. Chongqing Rural Commercial Bank Company Ltd. — ClassH Guggenheim China Small Cap ETF SCHEDULE OF INVESTMENTS (Unaudited) February 28, 2015 Shares Value COMMON STOCKS† - 100.0% (continued) Financial - 17.5% (continued) Shanghai Industrial Holdings Ltd. $ Far East Horizon Ltd. SOHO China Ltd. Yuexiu Property Company Ltd. Bank of Chongqing Company Ltd. — ClassH Guangzhou R&F Properties Company Ltd. — ClassH Harbin Bank Company Ltd. — ClassH2 Poly Property Group Company Ltd. Agile Property Holdings Ltd.1 China South City Holdings Ltd.1 KWG Property Holding Ltd. Franshion Properties China Ltd. Shui On Land Ltd. Renhe Commercial Holdings Company Ltd. Greentown China Holdings Ltd.1 Shenzhen Investment Ltd.1 Central China Securities Company Ltd. — ClassH* Guotai Junan International Holdings Ltd.1 Hopson Development Holdings Ltd.*,1 Beijing Capital Land Ltd. — ClassH E-House China Holdings Ltd. ADR Noah Holdings Ltd. ADR1 China Galaxy Securities Company Ltd. — ClassH CIFI Holdings Group Company Ltd. Colour Life Services Group Company Ltd.* Joy City Property Ltd.* Mingfa Group International Company Ltd.1 China Financial International Investments Ltd. Yanlord Land Group Ltd. China Overseas Grand Oceans Group Ltd.1 Kaisa Group Holdings Ltd.1 CNinsure, Inc. ADR* Credit China Holdings Ltd. Yida China Holdings Ltd.* Glorious Property Holdings Ltd.*,†† China SCE Property Holdings Ltd.*,1 Shanghai Industrial Urban Development Group Ltd.* Wanda Hotel Development Company Ltd.* Shares Value COMMON STOCKS† - 100.0% (continued) Financial - 17.5% (continued) Sunshine 100 China Holdings Ltd.*,2 $ China Aoyuan Property Group Ltd. Logan Property Holdings Company Ltd. Wuzhou International Holdings Ltd. Yuzhou Properties Company Ltd. Hydoo International Holding Ltd. Fantasia Holdings Group Company Ltd. Xinyuan Real Estate Co. Ltd. ADR1 Total Financial Consumer, Cyclical - 16.5% Shenzhou International Group Holdings Ltd. Air China Ltd. — ClassH ANTA Sports Products Ltd.1 GOME Electrical Appliances Holding Ltd. Minth Group Ltd. Skyworth Digital Holdings Ltd. Shanghai Pharmaceuticals Holding Company Ltd. — ClassH Xinyi Glass Holdings Ltd. China Eastern Airlines Corporation Ltd. — ClassH* Digital China Holdings Ltd. China Southern Airlines Company Ltd. — ClassH Homeinns Hotel Group* China Travel International Investment Hong Kong Ltd. REXLot Holdings Ltd.1 China Lodging Group Ltd. ADR* Golden Eagle Retail Group Ltd.1 Zhongsheng Group Holdings Ltd.1 China Dongxiang Group Company Ltd. Intime Retail Group Company Ltd. Baoxin Auto Group Ltd. Dah Chong Hong Holdings Ltd.1 Cosmo Lady China Holdings Company Ltd.*,2 Li Ning Company Ltd.* Jinmao Investments and Jinmao China Investments Holdings Ltd.* Hisense Kelon Electrical Holdings Company Ltd. — ClassH* China ZhengTong Auto Services Holdings Ltd. Guggenheim China Small Cap ETF SCHEDULE OF INVESTMENTS (Unaudited) February 28, 2015 Shares Value COMMON STOCKS† - 100.0% (continued) Consumer, Cyclical - 16.5% (continued) Shanghai Jin Jiang International Hotels Group Co. Ltd. — ClassH $ Qingling Motors Company Ltd. — ClassH Ajisen China Holdings Ltd. Xinhua Winshare Publishing and Media Company Ltd. — ClassH Sinotruk Hong Kong Ltd. Hengdeli Holdings Ltd. China Lilang Ltd. Newocean Energy Holdings Ltd.1 Xinchen China Power Holdings Ltd.* Qunar Cayman Islands Ltd. ADR*,1 Bosideng International Holdings Ltd. China Harmony Auto Holding Ltd. Springland International Holdings Ltd. TCL Multimedia Technology Holdings Ltd.* China Yongda Automobiles Services Holdings Ltd. Parkson Retail Group Ltd.1 Jintian Pharmaceutical Group Ltd.1 361 Degrees International Ltd. Weiqiao Textile Co. — ClassH XTEP International Holdings Ltd. Tack Fiori International Group Ltd.* Ying Li International Real Estate Ltd.* Welling Holding Ltd. Maoye International Holdings Ltd. Total Consumer, Cyclical Consumer, Non-cyclical - 16.4% Zhejiang Expressway Company Ltd. — ClassH CSPC Pharmaceutical Group Ltd. Jiangsu Expressway Company Ltd. — ClassH Uni-President China Holdings Ltd. Shenzhen International Holdings Ltd. TAL Education Group ADR* Shanghai Fosun Pharmaceutical Group Company Ltd. — ClassH China Huishan Dairy Holdings Company Ltd. Shares Value COMMON STOCKS† - 100.0% (continued) Consumer, Non-cyclical - 16.4% (continued) Lijun International Pharmaceutical Holding Company Ltd. $ China Agri-Industries Holdings Ltd. China Modern Dairy Holdings Ltd.* CP Pokphand Company Ltd. Tong Ren Tang Technologies Company Ltd. — ClassH Guangzhou Baiyunshan Pharmaceutical Holdings Company Ltd. — ClassH China Shengmu Organic Milk Ltd.*,2 Phoenix Healthcare Group Company Ltd. Hua Han Bio-Pharmaceutical Holdings Ltd.1 Shenzhen Expressway Company Ltd. — ClassH China Yurun Food Group Ltd.*,1 Tibet 5100 Water Resources Holdings Ltd.1 Yuexiu Transport Infrastructure Ltd. Biostime International Holdings Ltd.1 Fu Shou Yuan International Group Ltd. China Shineway Pharmaceutical Group Ltd. Vinda International Holdings Ltd. Imperial Pacific International Holdings Ltd.*,1 China Animal Healthcare Ltd.1 Wumart Stores, Inc. — ClassH Consun Pharmaceutical Group Ltd. Qingdao Port International Company Ltd. — ClassH*,2 Sichuan Expressway Company Ltd. — ClassH Dalian Port PDA Company Ltd. — ClassH Anhui Expressway Company Ltd. — ClassH Shenguan Holdings Group Ltd. YuanShengTai Dairy Farm Ltd.* China Distance Education Holdings Ltd. ADR Livzon Pharmaceutical Group, Inc. — ClassH China Huiyuan Juice Group Ltd. PW Medtech Group Ltd.* Lifetech Scientific Corp.* Yashili International Holdings Ltd. Guggenheim China Small Cap ETF SCHEDULE OF INVESTMENTS (Unaudited) February 28, 2015 Shares Value COMMON STOCKS† - 100.0% (continued) Consumer, Non-cyclical - 16.4% (continued) United Laboratories International Holdings Ltd.*,1 $ Shanghai Fudan-Zhangjiang Bio-Pharmaceutical Company Ltd. — ClassH* Poly Culture Group Corporation Ltd. — ClassH* Goodbaby International Holdings Ltd.1 Shandong Luoxin Pharmaceutical Group Stock Company Ltd. — ClassH China Foods Ltd.*,1 Xiamen International Port Company Ltd. — ClassH Real Nutriceutical Group Ltd. China Pioneer Pharma Holdings Ltd. Changshouhua Food Company Ltd. Dawnrays Pharmaceutical Holdings Ltd. Goldpac Group Ltd. Microport Scientific Corp.* Anxin-China Holdings Ltd. Total Consumer, Non-cyclical Basic Materials - 9.8% Aluminum Corporation of China Ltd. — ClassH*,1 Zijin Mining Group Company Ltd. — ClassH1 Huabao International Holdings Ltd. Sinopec Shanghai Petrochemical Company Ltd. — ClassH Nine Dragons Paper Holdings Ltd. Kingboard Chemical Holdings Ltd. China Molybdenum Co. Ltd. — ClassH Hunan Nonferrous Metal Corporation Ltd. — ClassH* Angang Steel Company Ltd. — ClassH Sinopec Yizheng Chemical Fibre Company Ltd. — ClassH* Yingde Gases Group Company Ltd.1 China BlueChemical Ltd. — ClassH China Hongqiao Group Ltd.1 Zhaojin Mining Industry Company Ltd. — ClassH1 North Mining Shares Company Ltd. 1 Maanshan Iron & Steel Company Ltd. — ClassH*,1 Fufeng Group Ltd. Shares Value COMMON STOCKS† - 100.0% (continued) Basic Materials - 9.8% (continued) MMG Ltd.1 $ Sinofert Holdings Ltd.* Dongyue Group Ltd. China Precious Metal Resources Holdings Co. Ltd.*,1 Xingda International Holdings Ltd. Tiangong International Company Ltd.1 Shougang Concord International Enterprises Company Ltd.* Yip's Chemical Holdings Ltd. China Sanjiang Fine Chemicals Company Ltd. China Lumena New Materials Corp.*,†††,1 - Total Basic Materials Communications - 6.5% ZTE Corp. — ClassH SouFun Holdings Ltd. ADR1 China Communications Services Corp. Ltd. — ClassH 21Vianet Group, Inc. ADR*,1 51job, Inc. ADR* BYD Electronic International Company Ltd. Autohome, Inc. ADR* 58.com, Inc. ADR* TCL Communication Technology Holdings Ltd. E-Commerce China Dangdang, Inc. — ClassA ADR*,1 Coolpad Group Ltd. CITIC Telecom International Holdings Ltd. Asia Satellite Telecommunications Holdings Ltd. China Fiber Optic Network System Group Ltd. China All Access Holdings Ltd.1 Comba Telecom Systems Holdings Ltd. Synertone Communication Corp. Renren, Inc. ADR*,1 Phoenix New Media Ltd. ADR* V1 Group Ltd.* Weibo Corp ADR*,1 China Public Procurement Ltd.* Leju Holdings Ltd. ADR*,1 Total Communications Energy - 4.5% Sinopec Engineering Group Company Ltd. — ClassH Xinyi Solar Holdings Ltd.1 Trina Solar Ltd. ADR*,1 Guggenheim China Small Cap ETF SCHEDULE OF INVESTMENTS (Unaudited) February 28, 2015 Shares Value COMMON STOCKS† - 100.0% (continued) Energy - 4.5% (continued) Beijing Jingneng Clean Energy Co. Ltd. — ClassH $ Sinopec Kantons Holdings Ltd.1 Shougang Fushan Resources Group Ltd.1 United Energy Group Ltd.* CIMC Enric Holdings Ltd.1 JinkoSolar Holding Company Ltd. ADR*,1 China Suntien Green Energy Corporation Ltd. — ClassH China Tian Lun Gas Holdings Ltd.* JA Solar Holdings Company Ltd. ADR*,1 Hilong Holding Ltd. COSCO International Holdings Ltd. Anton Oilfield Services Group1 SPT Energy Group, Inc.1 Total Energy Utilities - 4.5% Datang International Power Generation Company Ltd. — ClassH Huadian Power International Corporation Ltd. — ClassH1 China Power International Development Ltd.1 Huaneng Renewables Corporation Ltd. — ClassH1 Huadian Fuxin Energy Corporation Ltd. — ClassH China Oil & Gas Group Ltd.1 China Datang Corporation Renewable Power Company Ltd. — ClassH Tianjin Development Holdings Ltd. China Power New Energy Development Company Ltd.* China WindPower Group Ltd.* Total Utilities Shares Value COMMON STOCKS† - 100.0% (continued) Technology - 4.0% Kingsoft Corporation Ltd.1 $ TravelSky Technology Ltd. — ClassH Shunfeng International Clean Energy Ltd.* Perfect World Company Ltd. ADR Ju Teng International Holdings Ltd. Shanda Games Ltd. ADR* Kingdee International Software Group Company Ltd.1 NetDragon Websoft, Inc. Chinasoft International Ltd.* Boyaa Interactive International Ltd. Changyou.com Ltd. ADR*,1 Tian Ge Interactive Holdings Ltd.2 TPV Technology Ltd. NQ Mobile, Inc. ADR*,1 China ITS Holdings Company Ltd. Total Technology Diversified - 1.2% Carnival Group International Holdings Ltd.*,1 CITIC Resources Holdings Ltd.* Wisdom Holdings Group Beijing Development HK Ltd.* C C Land Holdings Ltd. Total Diversified Total Common Stocks (Cost $236,788,077) Shares Value SECURITIES LENDING COLLATERAL†,3 - 13.0% BNY Mellon Separately Managed Cash Collateral Account, 0.0738% Total Securities Lending Collateral (Cost $26,384,037) Total Investments - 113.0% (Cost $263,172,114) $ Other Assets & Liabilities, net - (13.0)% Total Net Assets - 100.0% $ Other Information (unaudited) * Non-income producing security. † Value determined based on Level 1 inputs —See Note 2. †† Value determined based on Level 2 inputs —See Note 2. ††† Value determined based on Level 3 inputs —See Note 2. 1 All or portion of this security is on loan at February 28, 2015— See Note 4 . 2 Security is a 144A or Section 4(a)(2) security.The total market value of 144A or Section 4(a)(2) securities is $4,169,013(cost $4,427,157), or 2.0%of total net assets. These securities have been determined to be liquid under guidelines established by the Board of Trustees. 3 Securities lending collateral— See Note 4. ADR American Depositary Receipt Guggenheim Frontier Markets ETF SCHEDULE OF INVESTMENTS (Unaudited) February 28, 2015 Shares Value COMMON STOCKS† - 88.6% Chile - 37.5% Enersis S.A. ADR $ Empresa Nacional de Electricidad S.A. ADR Banco Santander Chile ADR Latam Airlines Group S.A. ADR*,1 Cencosud S.A. ADR1 Banco de Chile ADR*,1 Corpbanca S.A. ADR1 Cia Cervecerias Unidas S.A. ADR Vina Concha y Toro S.A. ADR1 Total Chile Argentina - 17.8% YPF S.A. ADR Grupo Financiero Galicia S.A. ADR1 Banco Macro S.A. ADR1 Telecom Argentina S.A. ADR BBVA Banco Frances S.A. ADR Cresud S.A. ADR* Petrobras Argentina S.A. ADR IRSA Inversiones y Representaciones S.A. ADR Total Argentina Egypt - 7.5% Commercial International Bank Egypt SAE GDR Global Telecom Holding SAE GDR*,1 Total Egypt Colombia - 5.8% Ecopetrol S.A. ADR1 – Peru - 5.2% Cia de Minas Buenaventura S.A.A. ADR Grana y Montero S.A.A. ADR Cementos Pacasmayo S.A.A. ADR1 Total Peru Nigeria - 4.7% Guaranty Trust Bank PLC GDR1 – Kazakhstan - 4.1% KazMunaiGas Exploration Production JSC GDR Shares Value COMMON STOCKS† - 88.6% (continued) Kazakhstan - 4.1% (continued) Halyk Savings Bank of Kazakhstan JSC GDR $ KCell JSC GDR Total Kazakhstan Lebanon - 3.1% Solidere GDR* BLOM Bank SAL GDR Total Lebanon Romania - 1.8% Societatea Comerciala de Distributie si Furnizare a Energiei Elect- Electrica S.A. GDR* Societatea Nationala de Gaze Naturale ROMGAZ S.A. GDR Total Romania Georgia - 0.6% TBC Bank JSC GDR*,1 – Luxembourg - 0.5% MHP S.A. GDR – Total Common Stocks (Cost $80,858,851) PREFERRED STOCKS† - 11.3% Chile – 4.4% Sociedad Quimica y Minera de Chile S.A. ADR Embotelladora Andina S.A. – Class B ADR1 Total Chile Colombia - 6.5% Bancolombia S.A. ADR – – 1 – – Panama - 0.4% Avianca Holdings S.A. ADR – – Total Preferred Stocks (Cost $12,183,192) Shares Value SECURITIES LENDING COLLATERAL†,2 - 14.3% BNY Mellon Separately Managed Cash Collateral Account, 0.0738% Total Securities Lending Collateral (Cost $9,447,902) Total Investments - 114.2% (Cost $102,489,945) $ Other Assets & Liabilities, net - (14.2)% Total Net Assets - 100.0% $ Other Information (unaudited) * Non-income producing security. † Value determined based on Level 1 inputs —See Note 2. 1 All or portion of this security is on loan at February 28, 2015— See Note 4 . 2 Securities lending collateral— See Note 4. ADR American Depositary Receipt GDR Global Depositary Receipt Guggenheim International Multi-Asset Income ETF SCHEDULE OF INVESTMENTS (Unaudited) February 28, 2015 Shares Value COMMON STOCKS† - 86.2% United Kingdom – 14.2% Rexam plc $ BT Group plc ICAP plc Burberry Group plc National Grid plc Vodafone Group plc Antofagasta plc Johnson Matthey plc GKN plc Marks & Spencer Group plc SSE plc Tesco plc GlaxoSmithKline plc Reed Elsevier PLC Standard Beryllium Corp. Home Retail Group plc Ladbrokes plc Centrica plc Premier Oil plc ARM Holdings plc Total United Kingdom Japan - 7.6% Sumitomo Mitsui Financial Group, Inc. Toyota Motor Corp. Kyocera Corp. Nomura Holdings, Inc. Honda Motor Co., Ltd. Kirin Holdings Company Ltd. Denso Corp. Sekisui House Ltd. Makita Corp. Nidec Corp. NSK Ltd. Bridgestone Corp. Total Japan Hong Kong - 6.5% Power Assets Holdings Ltd. Hutchison Whampoa Ltd. Henderson Land Development Company Ltd. China Resources Power Holdings Company Ltd. CNOOC Ltd. Lenovo Group Ltd. Cathay Pacific Airways Ltd. China Unicom Hong Kong Ltd. Total Hong Kong Germany - 6.1% Hannover Rueck SE Deutsche Post AG Allianz AG Fresenius Medical Care AG & Company KGaA ADR Volkswagen AG Henkel AG & Company KGaA SAP AG HeidelbergCement AG Total Germany Shares Value COMMON STOCKS† - 86.2% (continued) China - 4.7% Huaneng Power International, Inc. ADR $ China Railway Group Ltd. — ClassH China Petroleum & Chemical Corp. ADR1 PetroChina Company Ltd. ADR China Telecom Corporation Ltd. ADR1 China Life Insurance Company Ltd. ADR1 Total China Cayman Islands - 4.4% Himax Technologies, Inc. ADR1 Belle International Holdings Ltd. Agile Property Holdings Ltd.1 Hopewell Highway Infrastructure Ltd.1 Geely Automobile Holdings Ltd. XTEP International Holdings Ltd. Mindray Medical International Ltd. ADR1 E-House China Holdings Ltd. ADR ENN Energy Holdings Ltd. Leju Holdings Ltd. ADR1 Total Cayman Islands Bermuda - 4.2% Man Wah Holdings Ltd. Hongkong Land Holdings Ltd. Jardine Matheson Holdings Ltd. TAI Cheung Holdings Ltd. Varitronix International Ltd. Jardine Strategic Holdings Ltd. Total Bermuda Mexico - 3.9% Grupo Aeroportuario del Pacifico SAB de CV ADR Grupo Aeroportuario del Sureste SAB de CV ADR* Fomento Economico Mexicano SAB de CV ADR* Coca-Cola Femsa SAB de CV ADR America Movil SAB de CV — ClassL ADR Total Mexico France - 3.7% AXA S.A. Orange S.A. Societe Generale S.A. GDF Suez Vallourec S.A. Total France Australia - 3.5% Australia & New Zealand Banking Group Ltd. Coca-Cola Amatil Ltd. Guggenheim International Multi-Asset Income ETF SCHEDULE OF INVESTMENTS (Unaudited) February 28, 2015 Shares Value COMMON STOCKS† - 86.2% (continued) Australia - 3.5% (continued) National Australia Bank Ltd. ADR $ Telstra Corp., Ltd. Westpac Banking Corp. Flughafen Wien AG Total Australia India - 2.5% Wipro Ltd. ADR ICICI Bank Ltd. ADR Infosys Ltd. ADR1 Sesa Sterlite Ltd. ADR HDFC Bank Ltd. ADR Tata Motors Ltd. ADR Total India Canada - 2.3% Talisman Energy, Inc. Enerplus Corp.1 Baytex Energy Corp.1 Crescent Point Energy Corp1 Total Canada Chile - 2.2% Banco de Chile ADR – Israel - 2.2% NICE-Systems Ltd. Formula Systems 1985 Ltd.1 Delta-Galil Industries Ltd. Bank Hapoalim BM Total Israel Singapore - 2.1% United Overseas Bank Ltd. Wilmar International Ltd. Total Singapore Switzerland - 1.9% Credit Suisse Group AG SGS S.A. 85 UBS Group AG Total Switzerland Norway - 1.8% Marine Harvest ASA Statoil ASA1 Total Norway Netherlands - 1.7% Aegon N.V. Akzo Nobel N.V. Total Netherlands Denmark - 1.5% H Lundbeck A/S Novo Nordisk A/S — ClassB Carlsberg A/S — ClassA1 Novozymes A/S — ClassB Total Denmark Brazil - 1.5% Ambev S.A. ADR Banco Santander Brasil S.A. ADR1 Tim Participacoes S.A. ADR Total Brazil Shares Value COMMON STOCKS† - 86.2% (continued) United States - 1.1% W&T Offshore, Inc.1 $ LinnCo LLC1 Comstock Resources, Inc.1 Total United States Spain - 1.1% Telefonica S.A. Banco Santander S.A. Total Spain Jersey - 1.0% WPP plc – Belgium - 0.8% Anheuser-Busch InBev N.V. — Class2 – Republic of Korea - 0.7% SK Telecom Company Ltd. ADR – Indonesia - 0.6% Telekomunikasi Indonesia Persero Tbk PT ADR – Russian Federation - 0.6% Mobile Telesystems OJSC ADR – Taiwan, Province of China - 0.6% Taiwan Semiconductor Manufacturing Company Ltd. ADR – Sweden - 0.5% TeliaSonera AB – South Africa - 0.5% Sasol Ltd. ADR – Ireland - 0.2% Kerry Group plc — ClassA – Total Common Stocks (Cost $27,696,518) PREFERRED STOCKS† - 1.7% Preferred Stocks - 1.7% Sociedad Quimica y Minera de Chile S.A. ADR Bancolombia S.A. ADR Total Preferred Stocks (Cost $584,384) ROYALTY TRUST† - 1.8% Energy - 1.8% BP Prudhoe Bay Royalty Trust1 Pacific Coast Oil Trust1 SandRidge Permian Trust1 Total Royalty Trust (Cost $928,068) CLOSED-END FUNDS† - 9.8% Pimco Dynamic Income Fund1 Western Asset High Income Fund II, Inc. Wells Fargo Advantage Global Dividend Opportunity Fund1 Prudential Global Short Duration High Yield Fund, Inc.1 Guggenheim International Multi-Asset Income ETF SCHEDULE OF INVESTMENTS (Unaudited) February 28, 2015 Shares Value CLOSED-END FUNDS† - 9.8% (continued) Western Asset Global High Income Fund, Inc.1 $ AllianceBernstein Global High Income Fund, Inc. Babson Capital Global Short Duration High Yield Fund1 DoubleLine Income Solutions Fund1 PIMCO Dynamic Credit Income Fund Templeton Emerging Markets Income Fund Templeton Global Income Fund1 Invesco Dynamic Credit Opportunities Fund1 Cohen & Steers Limited Duration Preferred and Income Fund, Inc. Shares Value CLOSED-END FUNDS† - 9.8% (continued) Morgan Stanley Emerging Markets Domestic Debt Fund, Inc. $ Western Asset Emerging Markets Debt Fund, Inc. Total Closed-End Funds (Cost $3,300,414) Shares Value SECURITIES LENDING COLLATERAL†,2 - 8.9% BNY Mellon Separately Managed Cash Collateral Account, 0.0738% Total Securities Lending Collateral (Cost $2,689,218) Total Investments - 108.4% (Cost $35,198,602) $ Other Assets & Liabilities, net - (8.4)% Total Net Assets - 100.0% $ Other Information (unaudited) * Non-income producing security. † Value determined based on Level 1 inputs —See Note 2. 1 All or portion of this security is on loan at February 28, 2015 - See Note 4. 2 Securities lending collateral - See Note 4. ADR American Depositary Receipt plc Public Limited Company AB ADR AG A/S KGaA OJSC plc S.A. SAB de CV Stock Company American Depositary Receipt Stock Corporation Limited Liability Stock Company or Stock Company Limited Partnership Open Joint Stock Company Public Limited Company Corporation Publicly Traded Corporation Guggenheim Shipping ETF SCHEDULE OF INVESTMENTS (Unaudited) February 28, 2015 Shares Value COMMON STOCKS† - 83.2% Bermuda - 25.1% COSCO Pacific Ltd. $ Ship Finance International Ltd.1 Nordic American Tankers Ltd.1 GasLog Ltd.1 Stolt-Nielsen Ltd. Avance Gas Holding Ltd.2 Tsakos Energy Navigation Ltd.1 Knightsbridge Shipping Ltd.1 Golden Ocean Group Ltd. Total Bermuda Denmark - 23.0% AP Moeller - Maersk A/S — ClassB D/S Norden A/S Total Denmark Marshall Islands - 14.5% Teekay Corp. Teekay Tankers Ltd. — ClassA Seaspan Corp.1 Costamare, Inc.1 Navios Maritime Holdings, Inc.1 Total Marshall Islands Japan – 13.0% Nippon Yusen K.K. Kawasaki Kisen Kaisha Ltd. Total Japan Shares Value COMMON STOCKS† - 83.2% (continued) United States - 3.9% Matson, Inc. $ – Singapore - 3.7% Sembcorp Marine Ltd. – Total Common Stocks (Cost $60,284,940) MASTER LIMITED PARTNERSHIPS† - 16.7% Marshall Islands - 16.7% Teekay LNG Partners, LP1 Golar LNG Partners, LP1 Navios Maritime Partners, LP1 Teekay Offshore Partners, LP Capital Product Partners, LP1 Total Master Limited Partnerships (Cost $12,626,295) Shares Value SECURITIES LENDING COLLATERAL†,3 - 21.1% BNY Mellon Separately Managed Cash Collateral Account, 0.0738% Total Securities Lending Collateral (Cost $14,022,559) Total Investments - 121.0% (Cost $86,933,794) $ Other Assets & Liabilities, net - (21.0)% Total Net Assets - 100.0% $ Other Information (unaudited) † Value determined based on Level 1 inputs —See Note 2. 1 All or portion of this security is on loan at February 28, 2015 - See Note 4. 2 Security is a 144A or Section 4(a)(2) security. The total market value of 144A or Section 4(a)(2) securities is $1,650,662(cost $2,253,797), or 2.5%of total net assets. 3 Securities lending collateral - See Note 4. A/S LP Limited Liability Stock Company or Stock Company Limited Partnership Guggenheim Timber ETF SCHEDULE OF INVESTMENTS (Unaudited) February 28, 2015 Shares Value COMMON STOCKS† - 95.6% United States - 33.3% MeadWestvaco Corp. $ Packaging Corporation of America International Paper Co. Plum Creek Timber Company, Inc. Weyerhaeuser Co. Rayonier, Inc. Domtar Corp. Greif, Inc. — ClassA Potlatch Corp. Total United States Brazil - 11.0% Fibria Celulose S.A. ADR*,1 Klabin S.A. Duratex S.A. Total Brazil Finland - 9.3% UPM-Kymmene Oyj Stora Enso Oyj — ClassR Total Finland Japan - 9.0% Oji Holdings Corp. Nippon Paper Industries Company Ltd.1 Sumitomo Forestry Co. Ltd.1 Total Japan Canada - 8.1% West Fraser Timber Company Ltd. Canfor Corp.* Western Forest Products, Inc. Total Canada Shares Value COMMON STOCKS† - 95.6% (continued) Sweden - 7.7% Svenska Cellulosa AB SCA — ClassB $ Holmen AB — ClassB Total Sweden South Africa - 7.5% Mondi Ltd.1 Sappi Ltd.* Total South Africa Ireland - 5.1% Smurfit Kappa Group plc – Portugal - 3.7% Portucel S.A. – Spain - 0.9% Ence Energia y Celulosa S.A – Total Common Stocks (Cost $157,050,436) PREFERRED STOCKS† - 4.3% Preferred Stocks - 4.3% Suzano Papel E Celulose SA* *,2 – – Total Preferred Stocks (Cost $7,240,543) Shares Value SECURITIES LENDING COLLATERAL†,2 - 2.1% BNY Mellon Separately Managed Cash Collateral Account, 0.0738% Total Securities Lending Collateral (Cost $4,196,051) Total Investments - 102.0% (Cost $168,487,030) $ Other Assets & Liabilities, net - (2.0)% Total Net Assets - 100.0% $ Other Information (unaudited) * Non-income producing security. † Value determined based on Level 1 inputs – See Note 2. 1 All or portion of this security is on loan at February 28, 2015 – See Note 4. 2 Securities lending collateral – See Note 4. ADR American Depositary Receipt plc Public Limited Company NOTES TO SCHEDULE OF INVESTMENTS (Unaudited) For information on the Claymore Exchange – Traded Fund Trust 2’s (the “Trust”) policy regarding valuation of investments and other significant accounting policies, please refer to the Trust’s most recent semiannual or annual shareholder report. 1.Significant Accounting Policies The following significant accounting policies are in conformity with U.S. generally accepted accounting principles ("GAAP")and are consistently followed by the Trust. This requires management to make estimates and assumptions that affect the reported amount of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. All time references are based on Eastern Time. The Board of Trustees of the Funds (the “Board”) has adopted policies and procedures for the valuation of the Funds’ investments (the “Valuation Procedures”). Pursuant to the Valuation Procedures, the Board has delegated to a valuation committee, consisting of representatives from Guggenheim’s investment management, fund administration, legal and compliance departments (the “Valuation Committee”), the day-to-day responsibility for implementing the Valuation Procedures, including, under most circumstances, the responsibility for determining the fair value of the Funds’ securities or other assets. Valuations of the Funds’ securities are supplied primarily by pricing services appointed pursuant to the processes set forth in the Valuation Procedures. The Valuation Committee convenes monthly, or more frequently as needed and will review the valuation of all assets which have been fair valued for reasonableness. The Funds’ officers, through the Valuation Committee and consistent with the monitoring and review responsibilities set forth in the Valuation Procedures, regularly review procedures used by, and valuations provided by, the pricing services. Equity securities listed on an exchange (New York Stock Exchange (“NYSE”) or American Stock Exchange) are valued at the last quoted sales price as of the close of U.S. business on the NYSE, usually 4:00 p.m. on the valuation date. Equity securities listed on the NASDAQ market system are valued at the NASDAQ Official Closing Price on the valuation date, which may not necessarily represent the last sale price. If there has been no sale on such exchange or NASDAQ on such day, the security is valued at the mean of the most recent bid and ask prices on such day. Open-end investment companies (“Mutual Funds”) are valued at their NAV as of the close of business on the valuation date. Exchange Traded Funds (“ETFs”) and closed-end investment companies are valued at the last quoted sales price. Debt securities with a maturity of greater than 60 days at acquisition are valued at prices that reflect broker/dealer supplied valuations or are obtained from independent pricing services, which may consider the trade activity, treasury spreads, yields or price of bonds of comparable quality, coupon, maturity, and type, as well as prices quoted by dealers who make markets in such securities. Short-term debt securities with a maturity of 60 days or less at acquisition and repurchase agreements are valued at amortized cost, which approximates market value. Money market funds are valued at net asset value. Generally, trading in foreign securities markets is substantially completed each day at various times prior to the close of the NYSE. The values of foreign securities are determined as of the close of such foreign markets or the close of the NYSE, if earlier. All investments quoted in foreign currency are valued in U.S. dollars on the basis of the foreign currency exchange rates prevailing at the close of U.S. business at 4:00 p.m. Investments in foreign securities may involve risks not present in domestic investments. The Valuation Committee will determine the current value of such foreign securities by taking into consideration certain factors which may include those discussed above, as well as the following factors, among others: the value of the securities traded on other foreign markets, ADR trading, closed-end fund trading, foreign currency exchange activity, and the trading prices of financial products that are tied to foreign securities such as World Equity Benchmark Securities. In addition, under the Valuation Procedures, the Valuation Committee and Guggenheim Funds Investment Advisors, LLC (“GFIA” or the “Investment Adviser”) are authorized to use prices and other information supplied by a third party pricing vendor in valuing foreign securities. Investments for which market quotations are not readily available are fair valued as determined in good faith by the Investment Adviser, subject to review by the Valuation Committee, pursuant to methods established or ratified by the Board. Valuations in accordance with these methods are intended to reflect each security’s (or asset’s) “fair value.” Each such determination is based on a consideration of all relevant factors, which are likely to vary from one pricing context to another. Examples of such factors may include, but are not limited to: (i) the type of security, (ii) the initial cost of the security, (iii) the existence of any contractual restrictions on the security’s disposition, (iv) the price and extent of public trading in similar securities of the issuer or of comparable companies, (v) quotations or evaluated prices from broker/ dealers and/or pricing services, (vi) information obtained from the issuer, analysts, and/or the appropriate stock exchange (for exchange traded securities), (vii) an analysis of the company’s financial statements, and (viii) an evaluation of the forces that influence the issuer and the market(s) in which the security is purchased and sold (e.g. the existence of pending merger activity, public offerings or tender offers that might affect the value of the security). 2.Fair Value Measurement In accordance with GAAP, fair value is defined as the price that the Funds would receive to sell an investment or pay to transfer a liability in an orderly transaction with an independent buyer in the principal market, or in the absence of a principal market, the most advantageous market for the investment or liability. GAAP establishes a three-tier fair value hierarchy based on the types of inputs used to value assets and liabilities and requires corresponding disclosure. The hierarchy and the corresponding inputs are summarized below: Level 1 — quoted prices in active markets for identical assets or liabilities. Level 2 — significant other observable inputs (for example quoted prices for securities that are similar based on characteristics such as interest rates, prepayment speeds, credit risk, etc.). Level 3— significant unobservable inputs based on the best information available under the circumstances, to the extent observable inputs are not available, which may include assumptions. The types of inputs available depend on a variety of factors, such as the type of security and the characteristics of the markets in which it trades, if any. Fair valuation determinations that rely on fewer or no observable inputs require greater judgment. Accordingly, fair value determinations for Level 3 securities require the greatest amount of judgment. The following tables summarize the inputs used to value the Funds’ investments as of February 28, 2015: Level 1 Investments In Securities Level 2 Investments In Securities Level 3 Investments In Securities Total Assets Guggenheim Canadian Energy Income ETF $ $
